IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50783
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LADON KENTRELL KING,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-00-CR-111-2
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ladon Kentrell King (“King”) appeals the sentencing

following his jury conviction for possession with the intent to

distribute crack cocaine.   King argues that the district court

erred in assessing a three level sentence enhancement pursuant to

U.S.S.G. § 3A1.2(b).

     This court reviews legal conclusions by the district court

de novo, and the district court’s findings of fact are reviewed


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50783
                                -2-

for clear error.   See United States v. Ocana, 204 F.3d 585, 588

(5th Cir. 2000).   The sentence adjustment was not clearly

erroneous because King’s actions of giving the gun to his

co-defendant and instructing him to exit the vehicle with the gun

caused a substantial risk of serious bodily injury when King’s

co-defendant subsequently pointed the firearm at the officers.

See U.S.S.G. § 3A1.2(b); see also United States v. Ortiz-

Granados, 12 F.3d 39, 41-43 (5th Cir. 1994).

     For the foregoing reasons, King’s sentence is AFFIRMED.